DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "a second dummy area disposed corresponding to the first display area of the first display panel, the second dummy area disposed closer to the outer edge of the display device than the second display area".
Independent claim 7 recites the limitation "a vibration unit which transfers sound through vibration, the vibration unit overlapping the second display area along a thickness direction of the display device, wherein the vibration unit is disposed on a first surface of the display panel, and wherein a gap exists between the first surface of the display panel and the bracket".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816